        Case 2:19-cv-01034-JCM-DJA Document 36 Filed 09/05/19 Page 1 of 2



1    Chad C. Butterfield, Esq.
     Nevada Bar No. 010532
2    WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
3    Las Vegas, Nevada 89101
     (702) 727-1400; FAX (702) 727-1401
4    chad.butterfield@wilsonelser.com
     Attorneys for Defendant
5    Greenwich Insurance Company

6                                 UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8    CENTEX HOMES, a Nevada general                 CASE NO.: 2:19-cv-01034-JCM-DJA
     partnership,
9
                          Plaintiff,                STIPULATION AND [PROPOSED] ORDER
10                                                  FOR EXTENSION OF TIME TO FILE
         vs.                                        ANSWER TO PLAINTIFF’S COMPLAINT
11
     FINANCIAL PACIFIC INSURANCE              (First Request)
12   COMPANY, a California corporation; FIRST
     SPECIALTY INSURANCE CORPORATION, a
13   Missouri corporation; GREENWICH
     INSURANCE COMPANY, a Connecticut
14   corporation; INTERSTATE FIRE &
     CASUALTY COMPANY, an Illinois
15   corporation; LEXINGTON INSURANCE
     COMPANY; a Delaware corporation;
16   NAVIGATORS SPECIALTY INSURANCE
     COMPANY; a New York corporation;
17   SCOTTSDALE INDEMNITY COMPANY, an
     Ohio corporation; ST. PAUL FIRE & MARINE
18   INSURANCE COMPANY, a Connecticut
     corporation; NATIONAL FIRE & MARINE
19   INSURANCE COMPANY, a Nebraska
     corporation; IRONSHORE SPECIALTY
20   INSURANCE COMPANY, an Arizona
     corporation; and ZURICH AMERICAN
21   INSURANCE COMPANY, a New York
     corporation,
22
                       Defendants.
23             Defendant, GREENWICH INSURANCE COMPANY (hereinafter referred to as
24   “Greenwich”) by and through its attorneys of record, WILSON, ELSER, MOSKOWITZ,
25   EDELMAN & DICKER LLP, and Plaintiff, CENTEX HOMES (hereinafter referred to as
26   “Plaintiff”), by and through its counsel of record, PAYNE & FEARS LLP, hereby stipulate and
27   agree to extend the deadline for Greenwich to file an Answer to Plaintiff’s Complaint up to and
28   including October 4, 2019.
     1514005v.1
                                               Page 1 of 2
        Case 2:19-cv-01034-JCM-DJA Document 36 Filed 09/05/19 Page 2 of 2




1            This stipulation is submitted in compliance with LR IA 6-1. Good cause exists for the

2    requested extension, as Plaintiff and Greenwich have agreed to explore potential settlement of

3    Plaintiff’s claims against Greenwich and the parties believe their time and resources would be better

4    spent in attempting to reach a settlement agreement.

5            This is the parties’ first request for extension of the deadline.

6            DATED this 5th day of September, 2019.
7
                                                        WILSON, ELSER, MOSKOWITZ,
8                                                       EDELMAN & DICKER LLP

9                                                         /s/ Chad C. Butterfield
                                                        Chad C. Butterfield, Esq.
10                                                      Nevada Bar No. 10532
                                                        300 South Fourth Street, 11th Floor
11                                                      Las Vegas, NV 89101
12                                                      Attorneys for Defendant Greenwich Insurance
                                                        Company
13
             DATED this 5th day of September, 2019.
14
                                                        PAYNE & FEARS LLP
15
                                                          /s/ Sarah J. Odia
16                                                      Scott S. Thomas, Esq.
                                                        Nevada Bar No. 7937
17
                                                        Sarah J. Odia, Esq.
18                                                      Nevada Bar No. 11053
                                                        6385 S. Rainbow Blvd., Suite 220
19                                                      Las Vegas, NV 89118
                                                        Attorneys for Plaintiff Centex Homes
20

21                                                    ORDER
22           GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
                                     September
                        6th day of _____________,
             Dated this _____                     2019.
24

25

26                                                   ________________________________________
27                                                   UNITED
                                                     Daniel J.STATES
                                                               AlbregtsDISTRICT JUDGE
                                                     United States Magistrate Judge
28
     1514005v.1
                                                    Page 2 of 2
